IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43975

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 817
                                                )
       Plaintiff-Respondent,                    )   Filed: December 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
RAUL EDGAR HERRERA aka EDGAR                    )   THIS IS AN UNPUBLISHED
CANTU,                                          )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and concurrent unified sentences of life with thirty-five
       years determinate for murder in the first degree; life with thirty years determinate
       for robbery; ten years determinate for burglary; life with twenty years determinate
       for kidnapping second degree; and fifteen years determinate for aggravated
       battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Raul Edgar Herrera was found guilty of murder in the first degree, Idaho Code §§ 18-
4001, 18-4002, 18-4003(a), 18-204; robbery, I.C. §§ 18-6501, 18-6502, 18-6503, 18-204;
burglary, I.C. §§ 18-1401, 18-204; kidnapping second degree, I.C. §§ 18-4501, 18-4503, 18-204;
and aggravated battery, I.C. §§ 18-903(a), 18-907(a), 18-204.        The district court imposed
concurrent unified sentences of life with thirty-five years determinate for murder in the first

                                                1
degree; life with thirty years determinate for robbery; ten years determinate for burglary; life
with twenty years determinate for kidnapping second degree;1 and fifteen years determinate for
aggravated battery. Herrera appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Herrera’s judgment of conviction and sentences are affirmed.




1
       The State acknowledges that the maximum sentence for kidnapping second degree is
twenty-five years. However, the claim of an illegal sentence may not be raised for the first time
on appeal without the trial court having first had an opportunity to consider the legality of the
terms of the sentence. State v. Martin, 119 Idaho 577, 578-79, 808 P.2d 1322, 1323-24 (1991);
State v. Boss, 122 Idaho 747, 748 n.1, 838 P.2d 876, 877 n.1 (Ct. App. 1992); State v.
Hernandez, 122 Idaho 227, 229, 832 P.2d 1162, 1164 (Ct. App. 1992).
                                                   2